DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 10, 12-15, 18, 21, 28-29, and 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regard to independent claim 1, Lorenzana et al. (US 2008/0216754) teaches of an animal feeding bowl assembly (Abstract, animal feeder) comprising:
a feeding bowl (Fig. 7, cover 20 with container 40) comprising one or more connectors (latches 22); and
a base (base 30) comprising one or more complementary connectors (hand holds 18) wherein the feeding bowl (20) is releasably mountable to the base in a locked orientation (Fig. 6, latch 22 locks into the complementary connector 18) and an unlocked orientation relative to the base (placing the feeding bowl 20 just on top of the base without locking it in), and the one or more connectors and one or more complementary connectors are arranged such that:
in the locked orientation:
the one or more connectors and the one or more complementary connectors are aligned, and the one or more abutment portions are not aligned with the one or more connectors (seen in Fig. 9), wherein the feeding bowl is retained on the base by at least one of the one or more connectors engaging with at least one of the one or more complementary connectors (Fig. 6, feeding bowl 20 is retained on the base by latch 22 engaging with the complementary connector 18), and, 
in the unlocked orientation: 
the feeding bowl is rotated relative to the locked orientation, and the feeding bowl is secured to, but not locked to, the base (the feeding bowl can be rotated 180 degrees relative to the locked orientation since the feeding bowl 20 and the base 30 is symmetrical front and back and the feeding bowl can be placed on top of the base 30 such that the depression 28 interlocks with vertical protrusion 26 as seen in Fig. 9 and ¶0023).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the feeding bowl is retained on the base by at least one of the one or more connectors engaging with at least one of the one or more complementary connectors as the feeding bowl slides onto the base so that the feeding bowl is locked to the base, and
in the unlocked orientation the feeding bowl is rotated relative to the locked orientation so that the one or more connectors and the one or more complementary connectors are not aligned, and the one or more abutment portions are aligned with the one or more connectors, wherein the one or more connectors are received by sliding into respective indents of the one or more abutment portions to be seated therein as the feeding bowl slides onto the base so that, the feeding bowl is secured to, but not locked to, the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647